Case 3:19-cv-10170-BRM-LHG Document 246 Filed 11/13/20 Page 1 of 4 PageID: 12053




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

   Sandoz Inc. and RareGen, LLC
                                                Civ. Action No.: 3:19-cv-10170-
                       Plaintiffs,              BRM-LHG

         vs.                                    Hon. Brian R. Martinotti
                                                Hon. Lois H. Goodman
   United Therapeutics Corporation and
   Smiths Medical ASD, Inc.,
                                                STIPULATION OF DISMISSAL
                       Defendant.



      STIPULATION OF DISMISSAL OF SMITHS MEDICAL ASD, INC.

        Plaintiffs Sandoz Inc. and RareGen, LLC (“Plaintiffs”) and Defendant Smiths

  Medical ASD, Inc. (“Smiths”), by and through undersigned counsel, stipulate and

  agree that Plaintiffs hereby dismiss with prejudice all claims being asserted against

  Smiths in the above-captioned action pursuant to Rule 41(a)(2) of the Federal Rules

  of Civil Procedure. In support of this stipulation of dismissal, the parties state as

  follows:

        1.     Plaintiffs and Smiths have settled, and they seek the dismissal of this

  action against Smiths with prejudice.

        2.     This stipulation does not affect the rights or claims Plaintiffs may have

  against any other defendant in this litigation.

        3.     Each side shall bear its own costs and attorneys’ fees.
Case 3:19-cv-10170-BRM-LHG Document 246 Filed 11/13/20 Page 2 of 4 PageID: 12054




        WHEREFORE, the parties respectfully request that this Court issue the

  Proposed Order of Dismissal.

        IT IS SO STIPULATED.

   Dated: November 13, 2020               Respectfully submitted,

                                           /s/ Jenny Kramer
                                          Jenny Kramer
                                          ALSTON & BIRD LLP
                                          90 Park Avenue
                                          New York, NY 10016
                                          Telephone: (212) 210-9420
                                          jenny.kramer@alston.com

                                          Attorney for Plaintiff Sandoz Inc.

                                          /s/ Kevin H. Marino
                                          Kevin H. Marino
                                          MARINO, TORTORELLA & BOYLE,
                                          P.C.
                                          437 Southern Boulevard
                                          Chatham, NJ 07928-1488
                                          Telephone: (973) 824-9300
                                          kmarino@khmarino.com

                                          Attorney for Plaintiff RareGen,
                                          LLC

                                          /s/ Frederick L. Whitmer
                                          Frederick L. Whitmer
                                          KILPATRICK TOWNSEND &
                                          STOCKTON LLP
                                          1114 Avenue of the Americas
                                          New York, NY 10036
                                          Telephone: (212) 775-8773
                                          fwhitmer@kilpatricktownsend.com
Case 3:19-cv-10170-BRM-LHG Document 246 Filed 11/13/20 Page 3 of 4 PageID: 12055




                                          Attorney for Defendant Smiths
                                          Medical ASD, Inc.
Case 3:19-cv-10170-BRM-LHG Document 246 Filed 11/13/20 Page 4 of 4 PageID: 12056




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

   Sandoz Inc. and RareGen, LLC
                                            Civ. Action No.: 3:19-cv-10170-
                     Plaintiffs,            BRM-LHG

         vs.

   United Therapeutics Corporation and         CERTIFICATE OF SERVICE
   Smiths Medical ASD, Inc.,

                     Defendant.


        I, Jenny Kramer, Esq., an attorney at Alston & Bird LLP, hereby certify that

  on this day I caused a copy of the foregoing Stipulation of Dismissal of Smiths

  Medical ASD, Inc. to be served upon all counsel of record via the Court’s ECF

  system.


   Dated: November 13, 2020                   /s/ Jenny Kramer
                                             Jenny Kramer

                                             Attorney for Plaintiff Sandoz
                                             Inc.
